DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/16/2019 and 10/16/2019 have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The initialed and dated copy of Applicant’s IDS forms 1449 are attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 16, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 16, and 20 are directed at “applying a machine learning algorithm to…” which is used to determine respective weights. This algorithm is not defined in the specification as to what it would be other than what functions it performs, such as to calculate registration abandonment behavior. For instance the Specification states:  
“[0051] When a new registration occurs, registration optimization model 430 may calculate the user engagement score and match it to the closest user engagement scores in the records of big data platform 420. If multiple user engagement scores match, analytics platform 440 may calculate the total registration field scores and divide the scores by the number of registration fields. Then analytics platform 440 may choose the highest weighted registration field group to display to a user. For example, for a user engagement score in a certain range, registration optimization model 430 may decide to display three registration fields. Registration optimization model 430 may select the fields based on which three fields correspond to the highest completion rate for previous users. Analytics platform 440 may use a machine learning algorithm such as a logistic regression classifier or a Bayesian approach to determine the optimal number and type of registration fields to display to a user. Other machine learning algorithms include, but are not limited to, k-nearest neighbor, k-means, naive Bayes, and neural networks. Analytics platform 440 may also consider the correlation between completing a certain registration field and purchasing a product in the future. In that way, if providing a phone number often precedes a large purchase, registration optimization system 22 may request phone numbers more often.”

	Which shows no description as to what this algorithm may be, other than it can be any type of machine learning. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 13 is directed to the limitations to evaluating user-specific data indicating interactions of a particular user with a software application (Collecting and Analyzing Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity); determining a user-specific engagement score for the particular user based at least in part on the user-specific data for the particular user (Analyzing Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity); determining based at least in part on the user-specific engagement score, a number of registration fields to be generated for the particular user and a respective type for each registration field to be generated for the particular user (Analyzing Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity); and in response to a triggering event: generating based at least in part on the user-specific engagement score, a user-specific registration optimization output to be output in a user interface, the user-specific registration optimization output comprising one or more registration fields for the software application, wherein the one or more registration fields include a number of registration fields equal to the number of registration fields determined to be generated for the particular user, and wherein a respective type for each registration field of the one or more registration fields corresponds to the respective type for each registration field determined to be generated for the particular user; and outputting and for display on a display device, the user-specific registration optimization output (Transmitting Information; a Mental Process for Organizing and Tracking Information, a Certain Method 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The one or more processing devices, computer program product, and medium are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving (collecting), generating and outputting (transmitting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As 
“[0032] Users 12, 13 may use a variety of different types of computing devices 16, 17 to  interact with enterprise software system 14 and access software applications including  web applications and websites via enterprise network 18. For example, an enterprise user  12 may interact with enterprise software system 14 while visiting a website operated by  enterprise 4 by using a laptop computer, a desktop computer, or the like. Alternatively,  an enterprise user may use a smartphone, tablet computer, or similar device to interact  with enterprise software system 14 through a web browser, a dedicated mobile  application, or other means for interacting with enterprise software system 14. An external user 13 may also access registration optimization system 22 via a smartphone, tablet computer, or similar device, running an automated build process in a web browser,  a dedicated mobile application, or other means for interacting with certain externally  surfaced functions of enterprise software system 14.”
	
	Which shows that any computer, laptop, desktop, etc. known in the art can be used for applying the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer system or phone (another computer), as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the collecting and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the devices, nor the collecting, or transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.

	Claims 2-12, 14-17, and 19-20 contain the identified abstract ideas, further narrowing them such as by querying more information, utilizing machine learning (mathematical) algorithms, and detecting user engagement, with the additional elements of software applications which are highly-generalized as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Claims 13-17 are not in one of the four statutory categories of invention.  Claim 13 recites “a computer program product” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a computer program product and medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “a program”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification in paragraphs [0065] and [0072].   As a result, Claim 13 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57.  Examiner suggests adding the term “non-transitory" to the Claims.  
	The dependent Claims 14-17 are similarly rejected as they inherit the deficiencies of the rejected independent Claims.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurha (U.S. Publication No. 2016/0007083) in view of Bhatia (U.S. Publication No. 2015/0334469).

Regarding Claim 1, 13, and 18, Gurha teaches a method comprising: 
evaluating, with one or more processing devices ([0426] processors and CPUs are used for the system), user-specific data indicating interactions of a particular user with a software application ([1086] system/method evaluates tagged media content data based on key terms related to an item from user interactions with the item, on a social network software application); 

determining based at least in part on the user-specific engagement score, a number of registration fields to be generated for the particular user and a respective type for each registration field to be generated for the particular user; and 
in response to a triggering event: 
generating based at least in part on the user-specific engagement score, a user-specific registration optimization output to be output in a user interface, the user-specific registration optimization output comprising one or more registration fields for the software application, wherein the one or more registration fields include a number of registration fields equal to the number of registration fields determined to be generated for the particular user, and wherein a respective type for each registration field of the one or more registration fields corresponds to the respective type for each registration field determined to be generated for the particular user; and 
Although Gurha teaches the engagement score as above, and defining fields for which content needs to be extract (types) as in [0199], these fields having to do with the ACEM data analytics platform as in [0194], where the ACEM is used for registrations, it does not explicitly state a number of fields.
Bhatia teaches generating based on information, an output comprising a number and a type of one or more registration fields  equal to what is determined([0178] defined number of fields for which to be extracted which is outputted and selected based on the results as in [0197]), and
outputting and for display on a display device, the user-specific registration optimization output ([0293] output to a display device shows Facebook account being able to use username/password of 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the defined fields which defines content that need to be extracted of Gurha, with the fields defined by Bhatia, as they are analogous art which teach solutions to issues with utilization of data for advertising purposes, and the combination would lead to an increase in traffic and sales as per [0225] of Bhatia.
Examiner notes that Gurha teaches a computer program product, computer readable medium, computer system, one or more processors, one or more computer-readable memories ([0439] software, medium, computer system, memory and processors).
Regarding Claims 3 and 15, Gurha teaches wherein the user-specific data indicates multi-factor data ([0038-39] multi-source multi-target tracing of data) for user interests, user needs, and user source ([0358] collected data of user device, location, events, for entities of interest to a user, and [0210] user interests), and 
wherein determining the user-specific engagement score comprises applying, to the multi-factor data, a registration optimization model that specifies respective weights for factors of the multi-factor data [0238] weighting scores are determined using nodes of the model for different factors and scoring for the model).
Regarding Claim 5, Gurha teaches wherein the user-specific data comprises a number of page views by the particular user, a duration of page views by the particular user, a date of page views by the particular user, posting a question, replying to a question, or viewing a reply to a question ([0306] web page views by a user, duration, time/date).
Regarding Claim 6, Gurha teaches wherein determining the user-specific engagement score comprises: 

Regarding Claim 7, Gurha teaches 
wherein the software application comprises a web application ([1086] system/method queries tagged media content data based on key terms related to an item, which relates to user interactions with the item, on a social network software application), and 
wherein determining the user-specific engagement score comprises determining, with the one or more processing devices, a user-specific engagement score for the particular user based at least in part on data from a web analytics tool ([0236] different models, such as categorization models in [0222] and awareness models as in [0223] are used to generate/determine scores, such as in [1012] a user interaction weighted score, i.e. an engagement score from a web analytics program/tool)
Regarding Claim 8, Gurha teaches further comprising 
Querying data indicating the interactions of the particular user with the software application ([1086] system/method queries tagged media content data based on key terms related to an item, which relates to user interactions with the item, on a social network software application).
Regarding Claim 9, Gurha teaches wherein the one or more registration fields prompt the particular user to provide information comprising a name, an address, a phone number, an email address, a company name, or a country name ([0088] name, address, phone number, email, etc.).
Regarding Claim 10, Gurha teaches wherein the triggering event comprises detecting a user input on a selected link indicative of a selected user engagement  ([0306] web page views by a user, duration, time/date – duration of view is detected user input).
Regarding Claim 11, Gurha teaches wherein the triggering event comprises a selected duration of time passing during which the particular user remains actively engaged with a website  ([0306] web page views by a user, duration, time/date – duration of view is time passed for even).
Regarding Claim 12, Gurha teaches wherein the triggering event comprises detecting a user input in a forum  ([0306] web page views by a user, duration, time/date – duration of view is detected user input in a forum as in Claim 1 above or in any web page).
Regarding Claim 17, Gurha teaches the limitations of the claims for the same reasons and rationale as in Claims 10-12 above.

Claims 2, 4, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurha (U.S. Publication No. 2016/0007083) in view of Bhatia (U.S. Publication No. 2015/0334469) in further view of Razvi (U.S. Publication No. 2014/0052502).

Regarding Claims 2, 14, and 19, the combination of Gurha and Bhatia teaches wherein generating the registration optimization output comprises applying a registration optimization model to the user data and the registration data as in Claim 1 above, which applies a model based on the weightings to all types of data as in [0238] and multiple other passages of Gurha.
Although Gurha teaches the querying of data as in Claim 1 above, it does not explicitly state that this is for the abandonment rate of prior users.  Neither does Bhatia.
Razvi teaches indicating abandonment rates of prior users as in [0018-19] where an abandonment rate and registration bounce rate is utilized by analyzed traffic data of users.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the data analytics and models of the combination of Gurha and Bhatia with the analytics such as abandonment rate of Razvi, as they are all analogous art which teach solutions to data analytic, it is old and well known to perform analytics on retention rates as this was done by newspapers and magazines with their subscribers before the advent of the internet, and the combination would lead to an increase in web traffic and visitor engagement as in [0014] of Razvi.
Regarding Claims 4 and 16, the combination of Gurha and Bhatia teaches the optimization model and data as in Claims above.
Gurha also teaches applying a machine learning algorithm to registration data as in [0199] where learning algorithms are used to define fields based on weights of the multi-factors as described in the Claims above.
Neither Gurha nor Bhatia explicitly states abandonment rates, but
Razvi teaches indicating registration abandonment behavior patterns of prior users as in Claim 14 above.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the data analytics and models of the combination of Gurha and Bhatia with the analytics such as abandonment rate of Razvi for the same reasons and rationale as in Claim 14 above, and further substitution of data in a model is old and well known in the art.
Regarding Claim 20, the combination of Gurha, Bhatia, and Razvi teaches the limitations of the claims for the same reasons and rationale as in Claims 3 and 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140052502 A1
Razvi; Nadim et al.
BALANCED WEB ANALYTICS SCORECARD
US 20160007083 A1
Gurha; Pyeush
Audience Content Exposure Monitoring Apparatuses, Methods and Systems
US 20150334469 A1
Bhatia; Manish et al.
Media Content Synchronized Advertising Platform Apparatuses and Systems
US 8892649 B2
Gopinath; Vinod Kumar et al.
Management of user profiles in a cloud based managed utility computing environment
US 8140515 B2
Pradhan; Tushar et al.
Personalization engine for building a user profile

Bhatia; Manish et al.
Media Content Synchronized Advertising Platform Apparatuses and Systems
US 20150358667 A1
Bhatia; Manish et al.
Mobile Remote Media Control Platform Apparatuses and Systems
US 9983775 B2
Jain; Praduman et al.
Dynamic user interfaces based on multiple data sources
US 20160260123 A1
Mishra; Kinshuk et al.
SYSTEM AND METHOD FOR PROVIDING ADVERTISEMENT CONTENT IN A MEDIA CONTENT OR STREAMING ENVIRONMENT
US 20160180248 A1
REGAN; PEDER
CONTEXT BASED LEARNING
US 20170039502 A1
Guman; Ron J et al.
SYSTEMS AND METHODS FOR EVALUATING AND SELECTING A HEALTHCARE PROFESSIONAL USING A HEALTHCARE OPERATING SYSTEM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/11/2021